DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6,10,12, 17,& 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riva (US Pub no. 2010/0134101 A1)  in view of  Paci (US Pub no. 20110210722 A1`) in view of Oohira ( US Pub no. 2007/0290682 A1) in view of Cadugen (US Pub no. 2020/0333203 A1).
Regarding claim 1, Riva  et al discloses An electronic device, comprising: first and second doped regions (18) both having a first conductivity type(N-type) formed in a
semiconductor substrate (15) having a second conductivity type(P-)[0028]; a dielectric layer(26)  between the first and second doped regions(18) and a surface plane of the semiconductor substrate(15) [0040] fig. 2 /fig. 4; first(19), second(19), third and fourth terminals(conductive sensing regions not shown) [0028] connected to the first doped region(18), a first coil(22a) formed in an interconnect level(28) over the first doped region(18), and a second coil(22b) formed in the interconnect level(28) over the second doped region(18) [0041] fig. 2/fig. 5.

Riva et al fails to teach a polysilicon layer over the dielectric layer; the first and third terminals defining a first conductive path through the first doped region and the
second and fourth terminals defining a second conductive path through the first doped
region, the second conductive path intersecting the first conductive path; 
and a control circuit configured to produce a current that when flowing produces: a first magnetic moment by the first coil, the first magnetic moment having a normal component with a first direction with respect to the surface plane: and a second magnetic moment by the second coil, the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane.
However, Paci et al discloses an integrated magnetic sensor wherein  first and third terminals (41a)defining a first conductive path through a first doped region (23)and the second and fourth terminals(41b) defining a second conductive path through the first doped region(23), the second conductive path intersecting the first conductive path (since the biasing contacts and sensing contacts are arranged on opposite edges the paths intersect)[0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riva et al with the teachings of Paci et al to prevent uneven potential distribution inside the Hall element.
Riva et al in view of Paci et al discloses all the claim limitations above but fails to teach a polysilicon layer over the dielectric layer;  and a control circuit configured to produce a current that when flowing produces: a first magnetic moment by the first coil, the first magnetic moment having a normal component with a first direction with respect to the surface plane: and a second magnetic moment by the second coil, the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane.
However, Oohira et al discloses a magnetic sensor comprising a polycrystal  silicon electrode material(21) arranged on an insulating film [0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ravi et al & Paci et al with the teachings of Oohira et al such that a polysilicon layer over the dielectric layer results to raise the noise resisting property of the hall element.
Riva et al in view of Paci et al in view of Oohira et al discloses all the limitations above except for a control circuit configured to produce a current that when flowing produces: a first magnetic moment by the first coil, the first magnetic moment having a normal component with a first direction with respect to the surface plane: and a second magnetic moment by the second coil, the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane.
However, Cadugen et al discloses magnetic field sensing elements such as Hall effect elements comprising a control circuit (110)configured to produce a current that when flowing produces: a first magnetic moment by the first coil(204)[0040][0049-0050], the first magnetic moment having a normal component with a first direction with respect to the surface plane: and a second magnetic moment by the second coil(206), the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane[0049][0050]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Riva et al, Paci et al , & Oohira et al with the teachings of Cadugen et al to achieve a substantially zero magnetic field.
Regarding claim 6, Riva et al discloses wherein the first coil (22a) includes
a spiral structure (coil )at each of a plurality of interconnect levels (28) [0029].
 	Regarding claim 10, Riva et al discloses wherein the first conductivity type is N-type and the second conductivity type is P-type[0028].
Regarding claim 12, Riva et al discloses a method of forming an electronic device(fig. 2), comprising: forming first and second doped regions (18)having a first conductivity type (N-type)in a semiconductor substrate (15)having a second conductivity type(P-)[0028]; forming a dielectric layer(26) between the first and second doped regions (18)and a surface plane of the semiconductor substrate(15) fig. 2/fig. 4 [0040];
forming first(19), second(19), third and fourth terminals (conductive sensing regions not shown) [0028] connected to the first doped region(18), forming a first coil (22a)formed in an interconnect level (28)over the first doped region(18), and a second coil (22b)formed in the interconnect level(28) over the second doped region(18) fig. 2/fig. 5 [0041].
Riva et al fails to teach forming a polysilicon layer over the dielectric layer; 
the first and third terminals defining a first conductive path through the first doped region and second and fourth terminals defining a second conductive path through the first doped region, the second path intersecting the first path; and
forming a control circuit configured to produce a current that causes a first magnetic
moment by the first coil and a second magnetic moment by the second coil, the first
magnetic moment having a normal component with a first direction with respect to the
surface plane, and the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane.
However, Paci et al discloses an integrated magnetic sensor the first and third terminals (41a)defining a first conductive path through the first doped region(23) and second and fourth terminals (41b)defining a second conductive path through the first doped region(23), the second path intersecting the first path(since the biasing contacts and sensing contacts are arranged on opposite edges the paths intersect)[0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riva et al with the teachings of Paci et al to prevent uneven potential distribution inside the Hall element.
Riva et al in view of Paci et al discloses all the claim limitations above but fails to teach a polysilicon layer over the dielectric layer;  and forming a control circuit configured to produce a current that causes a first magnetic
moment by the first coil and a second magnetic moment by the second coil, the first
magnetic moment having a normal component with a first direction with respect to the
surface plane, and the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane.
However, Oohira et al discloses a magnetic sensor comprising a polycrystal  silicon electrode material(21) arranged on an insulating film [0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ravi et al & Paci et al with the teachings of Oohira et al such that a polysilicon layer over the dielectric layer results to raise the noise resisting property of the hall element.
Riva et al in view of Paci et al in view of Oohira et al discloses all the limitations above except for forming a control circuit configured to produce a current that causes a first magnetic moment by the first coil and a second magnetic moment by the second coil, the first magnetic moment having a normal component with a first direction with respect to the surface plane, and the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane.
However, Cadugen et al discloses magnetic field sensing elements such as Hall effect elements forming a control circuit (110)configured to produce a current that causes a first magnetic moment by the first coil(204)[0040][0049-0050],  and a second magnetic moment by the second coil(206), the first magnetic moment having a normal component with a first direction with respect to the surface plane, and the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane[0049][0050]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Riva et al, Paci et al , & Oohira et al with the teachings of Cadugen et al to achieve a substantially zero magnetic field.
Regarding claim 17, Riva et al discloses wherein the first coil (22a) includes
a spiral structure (coil )at each of a plurality of interconnect levels (28) [0029].
 	Regarding claim 21, Riva et al discloses wherein the first conductivity type is N-type and the second conductivity type is P-type[0028].
Claim(s) 3 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riva (US Pub no. 2010/0134101 A1)  in view of  Paci (US Pub no. 20110210722 A1`), Oohira ( US Pub no. 2007/0290682 A1) and  Cadugen (US Pub no. 2020/0333203 A1) as applied to claim 1 and claim 12 and further in view of AO (JP 2004279325 A)
Regarding claim 3, Riva et al as modified by Paci et al, Oohira et al, and Cadugen et al discloses all the claim limitations of claim 1.  Oohira et al discloses a polysilicon electrode material(21) arranged on an insulating film [0083] but fails to teach further comprising a nitrogen-containing dielectric layer over the polysilicon layer.
However, Ao et al  discloses forming SiN interlayer(24) on wiring of a magnetic sensor device[0030]. I would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Riva et al,Paci et al, Oohira et al, and Cadugen et al with the teachings of Ao et al such that a nitrogen-containing dielectric layer over the polysilicon layer results in order to provide isolation and 
 protective properties.
Regarding claim 14, Riva et al as modified by Paci et al, Oohira et al, and Cadugen et al discloses all the claim limitations of claim 12.  Oohira et al discloses a polysilicon electrode material(21) arranged on an insulating film [0083] but fails to teach further comprising a nitrogen-containing dielectric layer over the polysilicon layer.
However, Ao et al  discloses forming SiN interlayer(24) on wiring of a magnetic sensor device[0030]. I would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Riva et al,Paci et al, Oohira et al, and Cadugen et al with the teachings of Ao et al such that a nitrogen-containing dielectric layer over the polysilicon layer results in order to provide isolation and protective properties.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riva (US Pub no. 2010/0134101 A1) in view of Cadugen (US Pub no. 2020/0333203 A1) .
Regarding claim 11, Riva et al discloses A Hall sensor system, comprising: a first Hall sensor(12a) including a first doped region (18)having a first conductivity type(N-) formed in a semiconductor substrate (15)having a second conductivity type(P-)[0028]; a second Hall sensor (12b)including a second doped region(18) having the first conductivity type(N-) formed in the semiconductor substrate(15) [0028]; a first coil(22a) formed in an interconnect level (28)over the first doped region(18) [0041] fig. 2/fig. 5, and a second coil (22b)formed in the interconnect level (28)over the second doped region(18) [0041] fig. 2/fig. 5.
Riva et al fails teach the first coil configured to produce in response to a current a first magnetic moment with a first direction; the second coil configured to produce in response to the current a second magnetic moment with a second direction opposite the first direction.
Cadugen et al discloses magnetic field sensing elements such as Hall effect elements comprising coils(204 and 206) [0040][0050] wherein the first coil (204) configured to produce in response to a current a first magnetic moment with a first direction; the second coil(206)  configured to produce in response to the current a second magnetic moment with a second direction opposite the first direction[0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Riva et al with the teachings of Cadugen et al to achieve a substantially zero magnetic field.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riva (US Pub no. 2010/0134101 A1)  in view of  Paci (US Pub no. 20110210722 A1`) in view of Cadugen (US Pub no. 2020/0333203 A1).
Regarding claim 22, Riva et al discloses  an integrated circuit, comprising: first and second doped regions (18) both having a first conductivity type(N-type) formed in a
semiconductor substrate (15)having a second conductivity type (P-type)[0028] fig. 2;
first, second, third and fourth terminals(elements 19 of 12a and (conductive sensing regions not shown) [0028]  connected to the first doped region(18), fifth, sixth, seventh and eighth terminals(elements 19 of 12b and (conductive sensing regions not shown) [0028]   connected to the second doped region(18), and a first coil (22a)over the first doped region(18), and a second coil (22b)over the second doped region(18) fig. 2/fig. 5 [0041].
Riva et al fails to teach  the first and third terminals defining a first conductive path through the first doped region and the second and fourth terminals defining a second conductive path through the first doped region, the second conductive path intersecting the first conductive path; the fifth and seventh terminals defining a third conductive path through the second doped region and the sixth and eighth terminals defining a fourth conductive path through the second doped region, the fourth conductive path intersecting the third conductive path; the first coil configured to direct a current over the first doped region in a clockwise direction, and the second coil configured to direct the current over the second doped region in a counterclockwise direction.
However, Paci et al discloses an integrated magnetic sensor the first and third terminals (41a)defining a first conductive path through the first doped region(23 of 22a) and second and fourth terminals (41b)defining a second conductive path through the first doped region(23 of 22a), the second path intersecting the first path(since the biasing contacts and sensing contacts are arranged on opposite edges the paths intersect)[0050] and the fifth and seventh terminals(41a) defining a third conductive path through the second doped region (23 of 22c)and the sixth and eighth terminals(41b) defining a fourth conductive path through the second doped region(23 of 22c), the fourth conductive path intersecting the third conductive path(since the biasing contacts and sensing contacts are arranged on opposite edges the paths intersect)[0050][0061] fig. 11. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Riva et al with the teachings of Paci et al to prevent uneven potential distribution inside the Hall element.
Riva et al in view of Paci et al discloses all the limitations above but fails to teach the first coil configured to direct a current over the first doped region in a clockwise direction, and the second coil configured to direct the current over the second doped region in a counterclockwise direction
However, Cadugen et al discloses magnetic field sensing elements such as Hall effect elements the first coil (204)configured to direct a current in a clockwise direction, and the second coil(206) configured to direct the current in a counterclockwise direction[0040][0049-0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Riva et al &  Paci et al with the teachings of Cadugen et al such that the first coil configured to direct a current over the first doped region in a clockwise direction, and the second coil configured to direct the current over the second doped region in a counterclockwise direction results to achieve a substantially zero magnetic field.

Allowable Subject Matter
The indicated allowability of claims 1-21 are withdrawn in view of the newly discovered reference(s) to Riva (US Pub no. 2010/0134101 A1)  in view of  Paci (US Pub no. 20110210722 A1`) in view of Oohira ( US Pub no. 2007/0290682 A1) in view of Cadugen (US Pub no. 2020/0333203 A1). Rejections based on the newly cited reference(s) above.

Claims 2 ,5,8,9,13,16,19,20. 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813